
	

115 S2272 IS: To amend the Revised Statutes to grant State attorneys general the ability to issue subpoenas to investigate suspected violations of State laws that are applicable to national banks.
U.S. Senate
2017-12-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 2272
		IN THE SENATE OF THE UNITED STATES
		
			December 21, 2017
			Ms. Harris (for herself, Ms. Warren, Mr. Blumenthal, and Mrs. Feinstein) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To amend the Revised Statutes to grant State attorneys general the ability to issue subpoenas to
			 investigate suspected violations of State laws that are applicable to
			 national banks.
	
	
 1.Visitorial powersThe sixth undesignated paragraph of section 5240 of the Revised Statutes (12 U.S.C. 484) is amended by striking subparagraph (B) and inserting the following:
			
 (B)Notwithstanding subparagraph (A)— (i)lawfully authorized State auditors and examiners may, at reasonable times and upon reasonable notice to a bank, review its records solely to ensure compliance with applicable State unclaimed property or escheat laws upon reasonable cause to believe that the bank has failed to comply with such laws; and
 (ii)an attorney general (or other chief law enforcement officer) of a State may issue subpoenas or administer oversight and examination to national banks or officers of national banks based upon reasonable cause to believe that the national bank or an officer of a national bank has failed to comply with applicable State laws.
					.
		
